      Case 2:19-cv-09915-GGG-KWR Document 40 Filed 03/31/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  WARDELL ROBINSON                                                  CIVIL ACTION
  VERSUS                                                            NO. 19-9915
  LISA – JANE DOE, ET AL.                                           SECTION “T”(4)


                                           ORDER

       The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the Chief United States Magistrate Judge (R. Doc. 37), and the

failure of any party to file an objection to the Chief Magistrate Judge’s Partial Report and

Recommendation (R. Doc. 39), hereby approves the Partial Report and Recommendation of the

Chief United States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Wardell Robinson’s 42 U.S.C. § 1983 claims against Annette

Logsdon are DISMISSED WITH PREJUDICE for failing to state a claim for which relief may

be granted.

       New Orleans, Louisiana, this ______
                                     31st day of _________________________,
                                                         March              2021.



                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
